Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-3, 6, 10-17, 21 and 22 are currently pending. Claims 1, 2, 21 and 22 have been amended by Applicants’ amendment filed 08-29-2022. Claims have been canceled by Applicants’ amendment filed 08-29-2022. No claims have been added by Applicants’ amendment filed 08-29-2022.

Applicant's election with traverse of Group I, claims 1-6, directed to a method to an oligonucleotide, and an election of the following Species with traverse:
Species (A): wherein the overhang comprises a ribose (claim 4), in the reply filed on December 12, 2019, was previously acknowledged.  

Regarding newly amended claim 22, the claim is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly amended claim 22 is directed to a plurality of oligonucleotides of claim 21 comprising: at least a first oligonucleotide of claim 21 and a second oligonucleotide of claim 21, wherein the first and second oligonucleotides comprise a barcode sequence. Claim 1 of the claims filed January 15, 2018 was directed to an oligonucleotide. Claim 7 of the claims filed January 15, 2018 was directed to the use of an oligonucleotide. Claim 10 of the claims filed January 15, 2018 was directed to a method of producing a library from a single-stranded RNA and/or single-stranded DNA. Claim 14 of the claims filed January 15, 2018 was directed to a method of producing a library from a single-stranded RNA and/or single-stranded DNA. Claim 17 of the claims filed January 15, 2018 was directed to a kit. Applicant subsequently elected instant claim 1. Thus, newly amended claim 22 requires a search and examination beyond the claims as originally presented, and constructively elected. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claim 22 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 10-17 were previously withdrawn, and claim 22 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Moreover, Applicant previously withdrew instant claims 10-17. Applicant timely traversed the restriction (election) requirement in the reply filed on December 12, 2019.

Claims 5 and 6 (claim 5, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is deemed proper and is made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-3 and 21 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives and/or inventors Donna Perdue, Tugce Ilik, Ibrahim Ilik, Joachim Wachenfeld and Johannes Proepster on August 16, 2022, where the rejections of record were discussed including the Wong et al. reference. 

Priority
The present application, filed January 15, 2016, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2016/066876, filed on July 15, 2016, which claims the benefit of 
European Patent Applications 16164608.8, filed April 11, 2016, and 15177361.1, filed July 17, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 29, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections	
Claim Interpretation: The term “barcode” is interpreted to refer to any nucleic acid sequence of any length that is capable of assisting in the identification of a target molecule including, for example, a DNA sequence and/or an RNA sequence, a random sequence, a universal sequence, oligonucleotides, aptamers, probes, primers, adaptors, a portion of a sequence such as in a library primer, cypher, index molecule, etc.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 2 is indefinite for the recitation of the term ”said double-stranded portion” in line 1. There is insufficient antecedent basis for the term “said double-stranded portion” in the claim because claim 1, line 
2 recites the term “a double-stranded portion (a)”.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 08-29-2022.

The rejection of claims 1-3 and 21 is maintained under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Patent Application Publication No. 20150105275, published April 16, 2015; of record) in view of Hendrickson et al. (US Patent Application Publication No. 20120244525, published September 27, 2012; of record) as evidenced by Boyd (Laboratory Investigations, 2008, 88, 569-578); and Kammerer et al. (Integrated DNA Technologies, 2012, 1-5; of record).
	Regarding claims 1-3 and 21, Wong et al. teach methods and compositions for capturing, detecting and quantifying mature small RNAs, where methods comprise ligating 5’ and 3’ ligation adaptors to the 5’ and 3’ ends of the mature small RNAs, respectively, in the presence of 5’ and 3’ semi-degenerate ligation splints to generate a ligation product (Abstract). Wong et al. teach that there is a need for a method of small RNA capture, detection and analysis that is improved over the prior art with respect to at least one of sensitivity, speed, efficiency and cost-effectiveness (paragraph [0005], lines 15-18). Wong et al. teach that the 1-step and 2-step methods of using universal RT and pre-amp/amplification offer a simplified workflow that is highly desirable and improves detection, sensitivity, and reproducibility (paragraph [0008]). Wong et al. teach a method for capturing, detecting and quantifying a mature small RNA such as microRNA (miRNA) from a sample using universal ligation adaptors on both the 5’ and 3’ ends of the mature small RNA by utilizing the 5’ terminal phosphate group and the 3’ terminal hydroxyl group of the mature small RNA as illustrated in Figure 1 (interpreted as the 3’ end of DNA comprising a 3’ phosphate; and being connected by a bond that is cleavable under alkaline conditions, claim 1) (paragraph [0052], lines 3-9; and Figure 1). Wong et al. teach 5’ stem-loop ligation adaptors in Figure 4, wherein the 3’ end of the stem portion is ligated to the 5’ end of the mature small RNA and the 5’ single-stranded overhang comprises 3 to 6 degenerate nucleotide bases which hybridize with the 5’ terminal region of the mature small RNA and which serves as a ligation splint; and the 3' stem-loop ligation adaptor comprises a 3' single-stranded overhang, a stem and a loop, wherein the 5' end of the stem portion is ligated to the 3' end of the mature small RNA and the 3' single-stranded overhang comprises 3 to 6 degenerate nucleotide bases which hybridize/anneal with the 3' terminal region of the mature small RNA and which serves as a ligation splint (interpreted as a double-stranded portion (a) consisting of 9 to 30 base pairs; the 3’ end comprises a blocking group; a loop (b) connecting the 3’ end of the double-stranded portion with the 5’ end of the second strand; a first and second DNA portion; a 5’ single-stranded overhang being RNA encompassing 5 to 40 nucleotides in length; comprising a barcode; melting temperature as recited; ssRNA overhang; and encompassing 0 to 3 mismatches, claims 1, 2 and 21) (paragraphs [0031]; [0090], lines 1-10; and Figure 4); wherein it is known that mature microRNAs are single-stranded RNA molecules that are approximately 21 or 22 nucleotides long as evidenced by Boyd (pg. 570, col 1; last partial paragraph, lines 1-2); and where it is known that an overhang is defined as unpaired nucleotides in the end of a DNA molecule as evidenced by Biology Online (pg. 1, line 1). Figures 3 and 4 are shown below:

    PNG
    media_image1.png
    134
    989
    media_image1.png
    Greyscale

Figure 3


    PNG
    media_image2.png
    198
    729
    media_image2.png
    Greyscale

Figure 4
Wong et al. teach that the term “mature small RNA” refers to small RNA molecules generally comprising about 10-50 nucleotides, wherein the mature small RNA has a 5’ terminal phosphate group and a 3’ terminal hydroxyl group, such that small RNAs include microRNA (miRNA), short interfering RNA (siRNA), and short or small hairpin RNA (interpreted as encompassing RNA 5 to 40 nucleotides in length, claim 1) (paragraph [0084]). Wong et al. teach that at least one blocking agent prevents the ligation template from serving as a primer for PCR amplification or as a substrate for non-specific ligation, wherein non-limiting examples of blocking groups include dideoxynucleotides, amine groups, methyl groups, phosphate groups, or carbon spacers (interpreted as phosphate group at the 3’ end, claim 1) (paragraph [0098], lines 9-13). Wong et al. teach that to reduce the background blocking oligonucleotides were developed to selectively suppress amplification and/or ligation of the adapter-adaptor by-product or adaptor-primer by-product, such that DNA oligonucleotides labeled at the 5’ or 3’ end with blocking groups, such as acridine, MGB, 2’-O-methyl, sequence-targeted amplification restrictive (STAR) blockers, and blocking oligonucleotides comprising a poly(A) sequence can be used in the ligation, extension and/or amplification steps, wherein the addition of blocking oligonucleotides was found to dramatically reduce background amplification and increase sensitivity of miRNA detection by qPCR with TaqMan qPCR assays and NGS sequencing (interpreted as conferring compatibility with sequencing kits; and comprising a barcode, claim 18-22) (paragraph [0099], lines 16-27). Wong et al. teach that Figure 6 illustrates a method for detecting a mature small RNA in a sample, the method including: ligating a universal 5' ligation adaptor to the 5' end of the mature small RNA in the presence of a 5' semi-degenerate ligation splint that spans the 5' ligation junction, whereby a ligation product is fanned; polyadenylating the 3' end of the mature small RNA; extending the ligation product to form an extension product using a universal poly (T) primer, wherein the universal poly(T) primer comprises a poly(T) portion and a tail portion, wherein the tail portion comprises a universal RT primer binding site (see FIG. 6); amplifying the extension product to form an amplification product and detecting the mature small RNA (interpreting ligation to small RNA as forming a ssRNA overhang at the 5’ end of dsDNA portion, claim 1) (paragraph [0014]; and Figure 6).

    PNG
    media_image3.png
    164
    934
    media_image3.png
    Greyscale

Figure 6
Wong et al. teach in Figure 15, a stem-loop blocker comprising a blocking oligonucleotide that is DNA or RNA comprising a poly(A) portion, a loop, a poly(T) portion, and universal RT primer, wherein the blocking oligonucleotide can comprise a blocking agent including, but not limited to, RNA attached to the 5’ end, wherein the blocking agent can be located at the 3’ end or the 5’ end of the blocking oligonucleotide (interpreted as a double-stranded portion (a) consisting of 9 to 30 base pairs; a loop (b) connecting the 3’ end of the double-stranded portion with the 5’ end of the second strand; a first and second DNA portion; a 5’ single-stranded overhang being RNA; interpreting the poly(A) tail to comprise a 3’ phosphate; comprising a barcode; melting temp and mismatches as recited; and pre-adenylation, claims 1, 2 and 6) (paragraph [0024]; [0042]; and Figure 15). Figure 15D is shown below:

    PNG
    media_image4.png
    139
    448
    media_image4.png
    Greyscale

Figure 15
Wong et al. teach that the term “loop” refers to the single stranded region of the stem-loop ligation adaptor that is located between the two complementary strands of the stem and typically the loop comprises single-stranded nucleotides, although other moieties such as modified DNA or RNA, carbon spacers such as C18, and polyethylene glycol (PEG) are also possible; wherein the loop is generally between about 10 and 20 nucleotides in length; however, when a universal primer is encoded in the loop, the loop can generally be longer, wherein the length can be identified in the course of routine methodology without undue experimentation (interpreted as a non-nucleotide spacer; interpreting single-stranded nucleotides as a first and second DNA portion; an oligo-ethylene glycol spacer; a oligo-methylene spacer; and encompassing lengths between 4 to 20 nucleotides; n between 3 and 10; m between 5 and 50; modified nucleotides; conferring compatibility; complementary to primers in sequencing kits; and a barcode from 5 to 10 nucleotides, claims 1 and 21) (paragraph [0093]). With regard to melting temperature, it is noted that MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Wong et al. do not specifically exemplify a bond that is cleavable under alkaline conditions (instant claims 21, in part).
Regarding claims 21 (in part), Hendrickson et al. teach Y-shaped adapters, wherein the Y-adapters share the property of having two separate strands of DNA (interpreted as a first DNA portion and a second DNA portion) to form double-stranded and single-stranded regions, wherein the separate strands of the double-stranded adapters are ligated to each end of a target sequence and a primer pairs is added to the ligated DNA (interpreted as a first DNA portion; a second DNA portion; and non-complimentary, claim 1b, 1ba and 1bc) (paragraph [0002]). Hendrickson et al. teach a composition comprising a synthetic oligonucleotide, which is characterized by a double-stranded region, a single-stranded region, a forward primer site, a reverse primer site and one or more cleavage sites therebetween and is optionally resistant to exonuclease-degradation; and the synthetic oligonucleotide can be further characterized by a nucleotide sequence that permits the oligonucleotide to fold into a structure having at least one single-stranded loop and one double-stranded region wherein the double-stranded region has a 3’ end and a 5’ end, such that the 3’ end and the 5’ end form a blunt end or a staggered end and the 5’ end can be phosphorylated or adenylated (paragraphs [0003]; and [0004], lines 1-8). Hendrickson et al. teach that the one or more cleavage sites can comprise a modified nucleotide or a sequence containing a modified or unmodified nucleotide that is specifically recognized by a cleavage agent, a chemical group, a chemical linker or a spacer (interpreted as a loop comprising a chemical linker or spacer, claim 1bb) (paragraph [0004], lines 8-12). Hendrickson et al. teach that the oligonucleotide includes a barcode sequence which is adjacent to the primer site which is complimentary to a primer for replicating the barcodes, wherein the barcode can be 2-15 nucleotides in length, and can be positioned on the oligonucleotide adjacent to a polynucleotide or unknown or known sequences ligated to the oligonucleotide (interpreted as a barcode 5 to 10 nucleotides in length, claim 1cb, 21 and 22) (paragraph [0005]). Hendrickson et al. teach that the polynucleotide can be a DNA, RNA or a DNA/RNA hybrid (paragraph [0008], lines 9-10). Hendrickson et al. teach in Figure 1A-B, different types of universal loop adapters (8, 9, 10 and 11) for ligation to a target polynucleotide (4) where the loop adapter at each end can be identical or different from the other, such that the loop adapters can have one or more complementary regions (double-stranded) (3) and at least one of the double-stranded regions can be blunt-ended (8, 9) or have an overhang (10, 11), such that the loop also contains one or more non-complementary (single-stranded) regions (2, 5), a cleavage site such as, for example, a modified nucleotide or bond, is shown as (X) and can be located in the double-stranded region (7) or single-stranded region (1) of the adapter, wherein (X) can be the same or different if present in both (1) and (7) (paragraph [0010]). Hendrickson et al. teach that the complementary sequences can be of a length of at least 10 nucleotides at one near the 3’ and 5’ ends of the molecule (interpreted as a first DNA portion and second DNA portion from 4 to 20 nucleotides in length, claim 1ba and 1bc) (paragraph [0044], lines 5-7). Hendrickson et al. teach that loop adapters can additionally include sequence identifiers such as barcodes, which can be located in the loop region or in the double-stranded region of the loop adapter or, preferably, between the terminal region of the adaptor and one or more modified components, wherein barcode sequences can be used to identify and isolate selected polynucleotides, identify specific samples, experiments or lots (interpreted as the overhang comprising a barcode, claims 1, 21 and 22) (paragraphs [0054]; and [0056]). Hendrickson et al. teach that Figures 4A-4J provide examples of loop adapters including: Figure 4F shows a blunt-ended adapter that has been 5’ adenylated and contains modified nucleotides (X) and modified bonds (grey regions); Figure 4G shows an adapter with a 5’ overhang, where the 5’ end has been phosphorylated and wherein the adapter contains a second double-stranded region containing two modified nucleotides (X) and an internal single-stranded loop; and Figure 4H shows an adapter with a 5’ overhang, where the 5’ end has been phosphorylated and wherein the adapter contains a second double-stranded region containing modified bonds (grey regions) (interpreted as 5’ adenylated overhang; spacer; and a bond cleavable under alkaline conditions, claim 1) (paragraphs [0014]; and [0018]-[0020]). Figures 4F, 4G and 4H are shown below:

    PNG
    media_image5.png
    229
    529
    media_image5.png
    Greyscale

Hendrickson et al. teach that modifications such as the incorporation of phosphothiolate linkages can be added to the 5’ and/or 3’ end of the adapter to resist exonuclease degradation (interpreted as a 3’ phosphate, claim 1) (paragraph [0049]), wherein it is known that 3’ phosphorylation will inhibit degradation by some 3’exonucleases, and to block extension by DNA polymerases as evidenced by Kammerer et al. (pg. 2, phosphorylation).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of barcoding oligonucleotides as exemplified by Hendrickson et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the stem-loop ligation adaptors and/or the blocking oligonucleotides as disclosed by Wong et al. to include the barcodes as taught by Hendrickson et al. with a reasonable expectation of success in increasing sensitivity and efficiency of sequence identification; in capturing, detecting, identifying and/or isolating polynucleotides of interest including miRNA; and/or in using the barcodes to identifying specific samples, experiments, or lots comprising polynucleotides of interest during PCR and/or next generation sequencing. One of ordinary skill in the art would have a reasonable expectation of success because Wong et al. teach that there is a need for a method of small RNA capture, detection and analysis that is improved over the prior art with respect to sensitivity, speed, efficiency and cost-effectiveness, such that the methods taught by Wong et al. improve detection, sensitivity, and reproducibility; and that the blocking oligonucleotides dramatically reduce background amplification and increase sensitivity of miRNA detection; while Hendrickson et al. teach the use of barcodes as sequence identifiers for the identification and isolation of selected polynucleotides. Thus, one of ordinary skill in the art would be motivated to incorporate the barcodes disclosed by Hendrickson et al. with the oligonucleotides as disclosed by Wong et al. to increase the speed, sensitivity, efficiency and/or cost-effectiveness of polynucleotide processing including capture, detection, amplification, sequencing and/or identification of targets of interest.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed August 29, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the proposed combination and modification of Wong in view of Hendrickson does not meet the claim limitations and no prima facie case of obviousness has been made because: (i) it is necessary to modify a single reference or to combine it with one or more references; and (ii) citing KSR, it can be important to identify a reason they would have prompted a person of ordinary skill to combine the elements in a way the claimed new invention does (Applicant Remarks, pg. 9, fifth and sixth full paragraphs); (b) the oligonucleotides of Wong et al. are not equivalents of the presently claimed oligonucleotide because: (i) the oligonucleotides of Wong do not have a 5’ single-stranded RNA overhang (Applicant Remarks, pg. 11, second full paragraph; and last partial paragraph; and pg. 12, first partial paragraph); (c) the oligonucleotides of Wong et al. are not equivalents of the presently claimed oligonucleotide because: (ii) the oligonucleotides of Wong do not have a double-stranded portion which consists of DNA and comprises a 3’ phosphate (Applicant Remarks, pg. 12, last partial paragraph); (d) Wong does not recite the structure as disclosed in claim 1(a), or a structure that is a functional equivalent including a reversible blocking group (Applicant Remarks, pg. 13, first full paragraph; and pg. 14, first partial paragraph); (e) the stem-loop blocker of Figure 15D is not a ligation adapter, and is intended for use with ligation adapters of Wong; and is not the oligonucleotide as recited in claim 1 (pg. 14, last full paragraph; last partial paragraph; and pg. 16, entire page); and (f) Hendrickson does not sure the deficiencies of Wong for barcode because modifying Wong to include a barcode so that it is “adjacent to a polynucleotide or known sequence ligated to the oligonucleotide” would put the barcode in the dsDNA portion of the oligonucleotide and NOT in a 5’ single-stranded RNA overhang (Applicant Remarks, pg. 16, first full paragraph).
Regarding (a), as an initial matter, the Examiner is unclear regarding Applicant’s exact argument. 
MPEP 2144(I) recites: 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning) (underline added).

Moreover, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)). Applicants’ assertion that a prima facie case of obviousness has not been made, is not found persuasive. The Office has provided that it would have been prima facie obvious to combine the adaptors and/or blocking oligonucleotides exemplified by Wong et al. to include the barcodes as disclosed by Hendrickson et al. with a reasonable expectation of success in increasing sensitivity and efficiency of sequence identification; in capturing, detecting, identifying and/or isolating polynucleotides of interest including miRNA; and/or in using the barcodes to identifying specific samples, experiments, or lots comprising polynucleotides of interest during PCR and/or next generation sequencing including because Hendrickson et al. teach that barcodes increase the speed, sensitivity, efficiency and/or cost-effectiveness of polynucleotide processing including capture, detection, amplification, sequencing and/or identification of targets of interest. Thus, the claims remain rejected for the reasons of record.
Regarding (b), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, 
MPEP 2112.01(I) states:
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicants’ assertion that the oligonucleotides of Wong et al. are not equivalents of the presently claimed oligonucleotide because: (i) the oligonucleotides of Wong do not have a 5’ single-stranded RNA overhang, is not found persuasive. Wong et al. teach:
Ligation adaptors are linear adaptors or stem-loop adaptors, wherein Figure 3 illustrates linear adaptors, and Figure 4 shows stem loop ligation adaptors, as shown below:

    PNG
    media_image1.png
    134
    989
    media_image1.png
    Greyscale
Figure 3

                                                       5’ ssRNA overhang
[AltContent: arrow]
    PNG
    media_image6.png
    230
    848
    media_image6.png
    Greyscale
Figure 4

capturing, detecting and quantifying mature small RNAs, where methods comprise ligating 5’ and 3’ ligation adaptors to the 5’ and 3’ ends of the mature small RNAs, where in the 3’ ligation adaptor, the 5' end of the stem portion is ligated to the 3' end of the mature small RNA, wherein it is known that mature microRNAs are single-stranded RNA molecules as evidenced by Boyd; and wherein it is known that an overhang is defined as unpaired nucleotides in the end of a DNA molecule as evidenced by Biology Online (interpreted as ssRNA overhang ligated to the 5’ end of the double-stranded portion).

Figure 15D illustrates a blocking group located within a 3’ ligation adaptor, which is also illustrative of a 5’ ligation adaptor comprising a dsDNA (as illustrated in Figure 4), a loop sequence and a tail that can bind a small RNA (interpreted as encompassing the structure of instant claim 1).


    PNG
    media_image4.png
    139
    448
    media_image4.png
    Greyscale
 
    PNG
    media_image4.png
    139
    448
    media_image4.png
    Greyscale

                                   Figure 15D  (3’)                                                         (5’)
the 5’ ligation splint can comprise a DNA/RNA oligonucleotide and/or the 5’ ligation adaptor comprising the 5’ degenerate sequence (e.g., a poly(A) sequence) as a splint, when linked to the captured RNA, is a molecule that comprises a 5’ ssRNA (interpreted as ssRNA overhang ligated to the 5’ end of the double-stranded portion).

Hendrickson et al. teach:

Hendrickson et al. teach that Figures 4A-4J provide examples of loop adapters including: Figure 4F shows a blunt-ended adapter that has been 5’ adenylated and contains modified nucleotides (X) and modified bonds (grey regions); Figure 4G shows an adapter with a 5’ overhang, where the 5’ end has been phosphorylated and wherein the adapter contains a second double-stranded region containing two modified nucleotides (X) and an internal single-stranded loop; and Figure 4H shows an adapter with a 5’ overhang, where the 5’ end has been phosphorylated and wherein the adapter contains a second double-stranded region containing modified bonds (grey regions) (interpreted as 5’ adenylated overhang to capture ssRNA; spacer; and a bond cleavable under alkaline conditions) Figures 4F, 4G and 4H are shown below:

    PNG
    media_image5.png
    229
    529
    media_image5.png
    Greyscale
  

that the polynucleotide can be a DNA, RNA or a DNA/RNA hybrid.

modifications such as the incorporation of phosphothiolate linkages can be added to the 3’ end of the adapter to resist exonuclease degradation wherein it is known that 3’ phosphorylation will inhibit degradation by some 3’exonucleases, and to block extension by DNA polymerases as evidenced by Kammerer et al. (interpreted as comprising a 3’ phosphate).

Figures 4G and 4H show a loop adaptor with a 5’ overhang; and that the complementary sequences can be of a length of at least 10 nucleotides at one near the 3’ and 5’ ends of the molecule (interpreted as encompassing a 5’ overhang).

Thus, the combined references of Wong et al. and Hendrickson et al. clearly teach the oligonucleotide of claim 1 including oligonucleotides comprising a 5’ single-strand RNA overhang.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Wong et al. Applicants’ assertion that the oligonucleotides of Wong et al. are not equivalents of the presently claimed oligonucleotide because: (ii) the oligonucleotides of Wong do not have a double-stranded portion which consists of DNA and comprises a 3’ phosphate, is not found persuasive. In addition to the teachings of Hendrickson et al. supra (e.g., modifications such as the incorporation of phosphothiolate linkages can be added to the 3’ end of the adapter to resist exonuclease degradation), it is noted that Figure 4 illustrates that the dsDNA comprises a degenerate sequence such as a poly(A) sequence; as well as, a 3’ blocking group. To that end, Wong et al. teach that at least one blocking agent prevents the ligation template from serving as a primer for PCR amplification or as a substrate for non-specific ligation, wherein non-limiting examples of blocking groups include phosphate groups (interpreted as phosphate group at the 3’ end) (See, paragraph [0098]). Moreover, depending upon the intended use and/or desired modifications to stem-loop adaptor, one of ordinary skill in the art would clearly understand (and be able to carry out) an oligonucleotide modification such as 3’ phosphorylation as evidenced by Kammerer et al. Thus, the claims remain rejected for the reasons of record.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Wong does not recite the structure as disclosed in claim 1(a), or a structure that is a functional equivalent including a reversible blocking group, is not found persuasive. The Examiner contends that the combined references of Wong et al. and Hendrickson et al. teach the structure of instant claim 1 including a 3’ phosphate. Moreover, Applicant is reminded that the claim is directed to an oligonucleotide as recited in instant claim 1, and not to a process of using an oligonucleotide of instant claim 1 (e.g. a functional equivalent). Furthermore, instant claim 1 does not recite the term “a reversible blocking group”. 
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the stem-loop blocker of Figure 15D is not a ligation adapter, and is intended for use with ligation adapters of Wong; and is not the oligonucleotide as recited in claim 1; is not found persuasive. As an initial matter, the Examiner believes that Applicant has misinterpreted Figure 15D of Wong et al., which illustrates the position of a stem-loop adaptor in a 5’ ligation adaptor and, thus, Figure 15D is clearly a ligation adaptor (please note the arrow pointing to the position of the oligo blocker group). The blocking groups of Wong et al. include phosphate groups, intercalators, non-nucleotide linkers, saturated hydrocarbons, etc. Thus, the same structure can be used to illustrate a blocker within a 3’ ligation adaptor structure as illustrated supra, which encompasses the structure as recited in instant claim 1.

    PNG
    media_image4.png
    139
    448
    media_image4.png
    Greyscale
   
    PNG
    media_image4.png
    139
    448
    media_image4.png
    Greyscale

                          Figure 15D (3’)                                                           (5’)
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. The term “barcode” is interpreted to refer to any nucleic acid sequence of any length that is capable of assisting in the identification of a target molecule including, for example, a DNA sequence and/or an RNA sequence, a random sequence, a universal sequence, oligonucleotides, aptamers, probes, primers, adaptors, a portion of a sequence such as in a library primer, cypher, index molecule, etc. Moreover,
MPEP 2123(I) states: 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (underline added). 

Applicant’s assertion that Hendrickson does not sure the deficiencies of Wong for barcode because modifying Wong to include a barcode so that it is “adjacent to a polynucleotide or known sequence ligated to the oligonucleotide” would put the barcode in the dsDNA portion of the oligonucleotide and NOT in a 5’ single-stranded RNA overhang, is not found persuasive. As an initial matter, instant claim 1 does not recite the presence of a barcode.
.
New Objections/Rejections
Claim Objection
Claims 1-3 and 21 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging to the Examiner to correctly decipher the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ilik et al. (PNAS, 2013, 51, 156-173) in view of Wong et al. (US Patent Application Publication No. 20150105275, published April 16, 2015) as evidenced by Kammerer et al. (Integrated DNA Technologies, 2012, 1-5; of record). This is a new rejection necessitated by amendment of the claims in the response filed 08-29-2022.
Regarding claims 1 (in part) and 21, Ilik et al. teach that SHAPE is a chemical technique for probing RNA structure, which resolves unpaired RNA bases of a target RNA, wherein the band intensities were integrated and the “SHAPE reactivity’’ calculated for each RNA base, a measurement of its single-strandedness, such that the individual bases’ SHAPE reactivities were used to direct a structure model of the interrogated roX1 region (pg. 159, col 1, last partial paragraph). Ilik et al. teach that following the structural map of roX1, roX2 was analyzed by SHAPE, and support for structures such as R2H1 (for roX2 helix 1) were identified including a 21 bp stem-loop at the 5’ end of roX2 exon-3 (Figure 3D); and a global structure model for roX2 was constructed and it was found that roX2 exon-3 is organized into repeated structural domains that are connected by flexible linkers (Figure 3F and Figure S5), such that the overall structure of roX2 RNA can be split into two clusters of tandem stem-loops: (i) the first cluster is situated at the 5’ end and consists of four stem-loops (R2H1– R2H3 and P3), the first three containing incidences of the RBL motif (R2H1-R2H3) in their stems (Figure 3E and Figure 5B); and (ii) the second cluster is at the 3’ end of the RNA and consists also of four stem-loops (P4 and R2H4–R2H6), this time the last three containing RB elements instead of RBL elements which fold into stable stem-loops (R2H4–R2H6), wherein two secondary structures, P3 and P4, lack a recognizable RB/RBL motif; and the intervening (CAATA)n repeat region separating the two hairpin clusters has no significant reconcilable structure (interpreted as stem-loop adapters comprising dsDNA (a); loop (b) including an intervening region; 3’ ssRNA (c); a bond cleavable under alkaline conditions; inherently encompassing a barcode sequence; and one or more mismatches, claims 1, 2 and 21) (pg. 159, col 2, last partial paragraph). Figures 3B and 3E are shown below:

    PNG
    media_image7.png
    130
    81
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    543
    162
    media_image8.png
    Greyscale
     
    PNG
    media_image9.png
    373
    129
    media_image9.png
    Greyscale
     
    PNG
    media_image10.png
    345
    137
    media_image10.png
    Greyscale


    PNG
    media_image7.png
    130
    81
    media_image7.png
    Greyscale
   
    PNG
    media_image11.png
    448
    131
    media_image11.png
    Greyscale
   
    PNG
    media_image12.png
    268
    111
    media_image12.png
    Greyscale
  
    PNG
    media_image13.png
    346
    136
    media_image13.png
    Greyscale
  
    PNG
    media_image14.png
    210
    119
    media_image14.png
    Greyscale
  
    PNG
    media_image15.png
    199
    109
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    268
    89
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    319
    103
    media_image17.png
    Greyscale


Ilik et al. teach that Figure 5B is a cartoon representation of roX2 exon-3 shows that it has tandem helical regions at its 5’-end (R2H1, R2H2/3, and P3, white boxes), forming the first stem-loop cluster with RBL elements (pink boxes), and three roX-box elements at its 3’ end (RB1-3, red-in-blue boxes, indicated on top), which also resides in helical structures that form the second stem-loop cluster, such that MLE’s top iCLIP scores are indicated on top, wherein a schematic representation of fragments used in (C) and (D) is also shown (pgs. 167-168, Figure 5). Ilik et al. teach that the results expose the logic of a roX RNA:stem-loops containing RBL elements at the 5’ end and RB containing helical structures joined by a flexible, single-stranded spacer region (interpreted as a dsDNA portion, a loop and a ssRNA overhang, claim 1) (pg. 169, col 1, second full paragraph).
	Ilik et al. do not specifically exemplify oligo-ethyleneglycol spacer or oligo-methylene spacers; or a 5’ phosphate (instant claim 1, in part); or the spacers as recited in instant claim 3 (instant claim 3).
Regarding claims 1 (in part) and 3, Wong et al. teach methods and compositions for capturing, detecting and quantifying mature small RNAs, where methods comprise ligating 5’ and 3’ ligation adaptors to the 5’ and 3’ ends of the mature small RNAs, respectively, in the presence of 5’ and 3’ semi-degenerate ligation splints to generate a ligation product (Abstract). Wong et al. teach that there is a need for a method of small RNA capture, detection and analysis that is improved over the prior art with respect to at least one of sensitivity, speed, efficiency and cost-effectiveness (paragraph [0005], lines 15-18). Wong et al. teach that the 1-step and 2-step methods of using universal RT and pre-amp/amplification offer a simplified workflow that is highly desirable and improves detection, sensitivity, and reproducibility (paragraph [0008]). Wong et al. teach a method for capturing, detecting and quantifying a mature small RNA such as microRNA (miRNA) from a sample using universal ligation adaptors on both the 5’ and 3’ ends of the mature small RNA by utilizing the 5’ terminal phosphate group and the 3’ terminal hydroxyl group of the mature small RNA as illustrated in Figure 1 (interpreted as the 3’ end of DNA comprising a 3’ phosphate; and being connected by a bond that is cleavable under alkaline conditions, claim 1) (paragraph [0052], lines 3-9; and Figure 1). Wong et al. teach 5’ stem-loop ligation adaptors in Figure 4, wherein the 3’ end of the stem portion is ligated to the 5’ end of the mature small RNA and the 5’ single-stranded overhang comprises 3 to 6 degenerate nucleotide bases which hybridize with the 5’ terminal region of the mature small RNA and which serves as a ligation splint; and the 3' stem-loop ligation adaptor comprises a 3' single-stranded overhang, a stem and a loop, wherein the 5' end of the stem portion is ligated to the 3' end of the mature small RNA and the 3' single-stranded overhang comprises 3 to 6 degenerate nucleotide bases which hybridize/anneal with the 3' terminal region of the mature small RNA and which serves as a ligation splint (interpreted as a double-stranded portion (a) consisting of 9 to 30 base pairs; the 3’ end comprises a blocking group; a loop (b) connecting the 3’ end of the double-stranded portion with the 5’ end of the second strand; a first and second DNA portion; a 5’ single-stranded overhang being RNA encompassing 5 to 40 nucleotides in length; comprising a barcode; melting temperature as recited; ssRNA overhang; and encompassing 0 to 3 mismatches, claims 1, 2 and 21) (paragraphs [0031]; [0090], lines 1-10; and Figure 4); wherein it is known that mature microRNAs are single-stranded RNA molecules that are approximately 21 or 22 nucleotides long as evidenced by Boyd (pg. 570, col 1; last partial paragraph, lines 1-2); and where it is known that an overhang is defined as unpaired nucleotides in the end of a DNA molecule as evidenced by Biology Online (pg. 1, line 1). Figures 3 and 4 are shown below:

    PNG
    media_image1.png
    134
    989
    media_image1.png
    Greyscale

Figure 3


    PNG
    media_image2.png
    198
    729
    media_image2.png
    Greyscale

Figure 4
Wong et al. teach that the term “mature small RNA” refers to small RNA molecules generally comprising about 10-50 nucleotides, wherein the mature small RNA has a 5’ terminal phosphate group and a 3’ terminal hydroxyl group, such that small RNAs include microRNA (miRNA), short interfering RNA (siRNA), and short or small hairpin RNA (interpreted as encompassing RNA 5 to 40 nucleotides in length, claim 1) (paragraph [0084]). Wong et al. teach that at least one blocking agent prevents the ligation template from serving as a primer for PCR amplification or as a substrate for non-specific ligation, wherein non-limiting examples of blocking groups include dideoxynucleotides, amine groups, methyl groups, phosphate groups, or carbon spacers (interpreted as phosphate group at the 3’ end, claim 1) (paragraph [0098], lines 9-13), wherein it is known that 3’ phosphorylation will inhibit degradation by some 3’-exonucleases and can be used to block extension by DNA polymerases as evidenced by Kammerer et al. (pg. 3, phosphorylation). Wong et al. teach that to reduce the background blocking oligonucleotides were developed to selectively suppress amplification and/or ligation of the adapter-adaptor by-product or adaptor-primer by-product, such that DNA oligonucleotides labeled at the 5’ or 3’ end with blocking groups, such as acridine, MGB, 2’-O-methyl, sequence-targeted amplification restrictive (STAR) blockers, and blocking oligonucleotides comprising a poly(A) sequence can be used in the ligation, extension and/or amplification steps, wherein the addition of blocking oligonucleotides was found to dramatically reduce background amplification and increase sensitivity of miRNA detection by qPCR with TaqMan qPCR assays and NGS sequencing (interpreted as conferring compatibility with sequencing kits; and comprising a barcode, claim 18-22) (paragraph [0099], lines 16-27). Wong et al. teach in Figure 15, a stem-loop blocker comprising a blocking oligonucleotide that is DNA or RNA comprising a poly(A) portion, a loop, a poly(T) portion, and universal RT primer, wherein the blocking oligonucleotide can comprise a blocking agent including, but not limited to, RNA attached to the 5’ end, wherein the blocking agent can be located at the 3’ end or the 5’ end of the blocking oligonucleotide (interpreted as a double-stranded portion (a) consisting of 9 to 30 base pairs; a loop (b) connecting the 3’ end of the double-stranded portion with the 5’ end of the second strand; a first and second DNA portion; a 5’ single-stranded overhang being RNA; interpreting the poly(A) tail to comprise a 3’ phosphate; comprising a barcode; melting temp and mismatches as recited; and pre-adenylation, claims 1, 2 and 6) (paragraph [0024]; [0042]; and Figure 15). Figure 15 is shown below:

    PNG
    media_image4.png
    139
    448
    media_image4.png
    Greyscale

Figure 15
Wong et al. teach that the term “loop” refers to the single stranded region of the stem-loop ligation adaptor that is located between the two complementary strands of the stem and typically the loop comprises single-stranded nucleotides, although other moieties such as modified DNA or RNA, carbon spacers such as C18, and polyethylene glycol (PEG) are also possible; wherein the loop is generally between about 10 and 20 nucleotides in length; however, when a universal primer is encoded in the loop, the loop can generally be longer, wherein the length can be identified in the course of routine methodology without undue experimentation (interpreted as a non-nucleotide spacer; interpreting single-stranded nucleotides as a first and second DNA portion; an oligo-ethylene glycol spacer; a oligo-methylene spacer; and encompassing lengths between 4 to 20 nucleotides; n between 3 and 10; m between 5 and 50; modified nucleotides; conferring compatibility; complementary to primers in sequencing kits; and a barcode from 5 to 10 nucleotides, claims 1 and 21) (paragraph [0093]), wherein it is known that spacers can be used to create distance between a functional moiety and the hybridizing region of an oligonucleotide including PEG spacers such as Spacer 18 comprising six successive PEG units, C3 spacers comprising three successive ethyl groups, and dSpacers comprising an abasic site as evidenced by Kammerer et al. (pg. 4, Spacers). Wong et al. teach that the use of universal primers gives the following advantages including: allowing for single-plex reaction; reduced target-specific biases; eliminates fixed or custom pools; eliminates target number restriction; eliminated the need for design updates based on newly discovered mature small RNA species; eliminates the need for pool development and validation; and simplified manufacturing (paragraph [0056], lines 1-8).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using spacers in stem-loop ligation adaptors as exemplified by Wong et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the roX1 and roX2 stem-loop structures disclosed by Ilik et al. to include the spacers and blockers as taught by Wong et al. with a reasonable expectation of success in producing ligation adaptors for the capture, detection and/or analysis of small RNA including roX RNA that is improved with respect to at least one of sensitivity, speed, efficiency and cost-effectiveness; and/or in creating universal sequencing compatible primers including for roX RNAs that allow for single-plex reaction; reduced target-specific biases; eliminates the need for design updates based on newly discovered mature small RNA species; eliminates the need for pool development and validation; and simplifies manufacturing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-3 and 21 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675